Title: 23d.
From: Adams, John Quincy
To: 


       I took a violent cold by our party last night, and as I felt rather unwell, and extremely indolent; I did nothing at the office.
       Amory very unwell with a cholic, to the great affliction of Miss F. I suppose.
       I pass’d the evening at Dr. Swett’s. Mrs. and Miss Cazneau were there. We had some agreeable, and entertaining conversation, but singing soon came on to the Carpet, and then the usual nonsense succeeded.
       I believe I will try one of these days and see if I cannot stop the career of this same singing at least for one evening. I even got quit this time with singing once; In order not to appear singular, I was in the common way urging Miss Cazneau to sing; she told me she would upon condition that I should sing first. I humm’d over a tune; but avoided claiming the fulfilment of Miss C’s promise, and so she would not sing; which happened very much to my satisfaction. A Short time before nine I left them.
      